Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Rickey Donell Williamson, Appellant                   Appeal from the 196th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 32127).
 No. 06-18-00199-CR         v.                         Opinion delivered by Justice Burgess, Chief
                                                       Justice Morriss and Justice Stevens
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Rickey Donell Williamson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 20, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk